DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 2/18/2021, to claims 1-11 and 14-19 acknowledged by Examiner. Additionally, applicant cancelled claims 12-13, and added claim 20.
Claims 1-11 and 14-20 are now pending.
Response to Arguments
 First Argument:
	Applicant asserts that Busnel as combined with Embleton does not teach a biasing member to bias the two check valves away from each other (relevant to claim 9) (Remarks Pages 9). 
	Examiner’s Response:
	Argument is now moot as a new grounds rejection necessitated by amendment for claim 9 and its dependents no longer relies on Busnel to teach a biasing member configured as such in claim 9, but instead a new reference Vaserman.
	Also small note herein, Busnel is still utilized as an alternate rejection for claims 7-8 as the “biasing member” of claim 7 is of larger scope and doesn’t require the biasing configuration as claim 9 does.
Second Argument:
	Applicant asserts that Embleton for claim 14 does not disclose “a check valve disposed in the deformable nipple between the first cylindrical section and the second section ... the check valve is configured to admit fluid into the first portion but prevent fluid from leaving the first portion through the check valve” (Remarks Pages 9-11).
Examiner’s Response:
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Embleton explicitly discloses that the valves 218 are configured to only allow “anterograde flow” (see [0092]) which means there is no retrograde flow. Applicant appears to making an argument that this function is created by other aspects of the invention. However, even if true, this functionality is also still directly tied to the configuration of the valve itself. Applicant’s argument is highly spurious.
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
	Note to Applicant, because of Amendments the rejection below has been updated for all claims to instead rely on solely embodiment 200 of Embleton as the primary art of note.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “biasing member” in claims 7, 12-13, 18-19; wherein “biasing member” refers to a spring ([0029, 0031] of instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 objected to because of the following informalities: “the check valve is configured to admit fluid into the first portion but prevent fluid from leaving the first portion through the -.  Appropriate correction is required.
Claim 9 objected to because of the following informalities: delete the “; and” at the very end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Rees (US 20120074090 A1).
Regarding claim 1, Embleton discloses an apparatus 200 (See Figures 5-8), comprising:
a deformable nipple 220 (See Figures 5-8, and [0098] wherein the nipple 220 is made of silicone and is thus deformable and this nipple 220 includes the sub nipple 246 as see in Figure 
a second end 224 (maternal chamber 224) defining an inlet through which fluid can flow into the first chamber 244 (see [0092, 0094] wherein milk flows from the maternal chamber into the second chamber 248 and then the first chamber 244), and 
the tip 260 defining an outlet through which fluid can exit the deformable nipple 220 (see [0099]), the second section 248 having a transverse dimension that is greater than a diameter of the first cylindrical section (220+258) (see Figures 7-8 wherein the section 248 has a transverse dimension greater than the diameter of the first cylindrical section 220+258); and 
a check valve 218-1 (the left indicated check valve 218 indicated in Figure 6 at the intersection of chamber 244 and 248 henceforth 218-1, see [0092-0093], wherein this is a one-way valve which is synonymous with “check valve”) disposed in the deformable nipple 220 between the first cylindrical section (220+258) and the second section 248 (see [0093] wherein the check valve 218-1 is between these sections 244 (220+258) and 248) to define the first chamber 244 between the check valve 218-1 and the outlet 260 (See Figure 6), and the second chamber 248 between the check valve 218-1 and the inlet 224, wherein the check valve 218-1 is configured to admit fluid into the first chamber 244 but prevent fluid from leaving the first chamber 244 through the check valve 218-1 (see [0092] wherein the valves 218 only allow anterograde flow and as such fluid is prevented from leaving a chamber once going through the valve).

However, Rees teaches an analogous, improved nipple/teat 1 (See abstract) designed with a wall of constant thickness 50 and then on one side of a bisect of the circular wall (See Figure 9) there are strengthening ribs 52 placed to strengthen the wall 50 and reduce the bite force if the teat collapses (see [0046] which refers to [0043-0044]) wherein this construction allows the teat to be flexible while providing resistance to biting and external forces, but also ensures the baby has unimpeded feed (see end of [0009]). Furthermore, the thicker area of the teat/nipple 52 provides a first portion of the nipple having a first stiffness and a second portion of the nipple having a second stiffness (See Annotated Figure 11 below) that is lower than the first stiffness (where the first portion has a higher stiffness than the second portion because thickness is directly correlated with stiffness (see this website which discusses stiffness in relation to thickness: https://www.thefabricator.com/thefabricator/article/metalsmaterials/the-differences-between-stiffness-and-strength-in-metal#:~:text=Stiffness%20of%20a%20component%20is,strain%20at%20very%20small%20strains.&text=Stiffness%20is%20proportional%20to%20the%20cube%20of%20the%20thickness.), the first portion disposed on a first side of a longitudinal plane bisecting the nipple and the second portion disposed on a second side of the plane (See Annotated Figure 11 below).

    PNG
    media_image1.png
    296
    677
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nipple 246 (See Figure 6) of Embleton to have the internal ribs 52 (and material properties of the nipple of Rees) as taught by Rees above in order to provide resistance to biting and external forces, and also ensure the baby has unimpeded feed when sucking (Rees [0009]).
Regarding claim 2, Embleton in view of Rees discloses the invention of claim 1 above.
As combined, Embleton discloses wherein the deformable nipple 220 includes a reinforcement member 52 (from Rees above) disposed on the first side of the longitudinal plane (see combination of Embleton and Rees in claim 1 above, see Annotated Figure 11 of Rees).
Regarding claim 3, Embleton in view of Rees discloses the invention of claim 2 above.
As combined, Embleton discloses the reinforcement member 52 (from Rees above) is disposed in the first chamber 244 (see Annotated Figure 11 of Rees, where the members 52 are disposed on the inside of the nipple) (as combined, the members 52 were placed into the nipple 246 of nipple 220 which is overall a part of the first chamber 244, see Figures 5-8 of Embleton).
Regarding claim 4, Embleton in view of Rees discloses the invention of claim 1 above.
As combined, Embleton discloses wherein the first portion of the deformable nipple 220 is configured to obstruct a cleft in a human mouth (as combined, the construction of Embleton in 
Regarding claim 5, Embleton in view of Rees discloses the invention of claim 1 above.
As combined, Embleton discloses a nipple shield 216 (see Figures 5-8 and [0088]; “breast shield 216”) wherein the shield 216 is configured to seal against a human breast [0088].
Regarding claim 6, Embleton in view of Rees discloses the invention of claim 1 above.
As combined, Embleton discloses wherein the deformable nipple 220 is configured such that compression of the first portion (portion of nipple with reinforcements form Rees) of the chamber 244 expels fluid through the outlet 260 from the first portion of the chamber 244 ([0099] nipple member 246 is sucked by a baby the milk with flow through the outlet 260; also see [0098] where it is said that compression pressure is applied by the baby’s mouth), and expansion of the first portion of the chamber 244 draws fluid into the first portion of the chamber 244 through the check valve 218-1 ([0093] the one way valve 218-1 is sealed when baby is sucking, so when the chamber 244 is uncompressed (not sucked) and is thus expanding the valve open thus allowing milk (fluid) into the infant chamber 244 (first chamber 244) through the one way valve 218-1).
Regarding claim 14, Embleton discloses a method of using a breastfeeding device 200, comprising [0026, 0087]:
sealing the breastfeeding device against a human breast ([0026] “positioning the breast shield member over a breast”), 
the breastfeeding device 200 including:
a deformable nipple 220 (See Figures 5-8, and [0098] wherein the nipple 220 is made of silicone and is thus deformable and this nipple 220 includes the sub nipple 246 as see in Figure 6) having a tip 260 at a first end (See Figure 5 -7, wherein 260 is pointing at the tip of the nipple 246 as there is an outlet hole there [0099]), a first cylindrical section (nipple 220 and member 258 [0098], see Figure 8 wherein these are overall cylindrical shaped with varying diameters) 
a second end 224 (maternal chamber 224) defining an inlet through which fluid can flow into the first chamber 244 (see [0092, 0094] wherein milk flows from the maternal chamber into the second chamber 248 and then the first chamber 244), and 
the tip 260 defining an outlet through which fluid can exit the deformable nipple 220 (see [0099]), the second section 248 having a transverse dimension that is greater than a diameter of the first cylindrical section (220+258) (see Figures 7-8 wherein the section 248 has a transverse dimension greater than the diameter of the first cylindrical section 220+258); and 
a check valve 218-1 (the left indicated check valve 218 indicated in Figure 6 at the intersection of chamber 244 and 248 henceforth 218-1, see [0092-0093], wherein this is a one-way valve which is synonymous with “check valve”) disposed in the deformable nipple 220 between the first cylindrical section (220+258) and the second section 248 (see [0093] wherein the check valve 218-1 is between these sections 244 (220+258) and 248) to define the first chamber 244 between the check valve 218-1 and the outlet 260 (See Figure 6), and the second chamber 248 between the check valve 218-1 and the inlet 224, wherein the check valve 218-1 is configured to admit fluid into the first chamber 244 but prevent fluid from leaving the first chamber 244 through the check valve 218-1 (see [0092] wherein the valves 218 only allow anterograde flow and as such fluid is prevented from leaving a chamber once going through the valve);
 deforming the deformable nipple 220 from a first state to a second state (when baby is not sucking will cause the nipple to deform when stopped [0093]) to cause fluid (milk) to flow 
deforming the deformable nipple 220 from the second state to the first state (sucking the nipple 220 [0093] will compress the nipple 220) to cause fluid (milk) to flow out of the first chamber 244 through an aperture 260 in the deformable nipple 220 [0093, 0099].
Embleton does not disclose a first portion of the first cylindrical section having a first stiffness and a second portion of the nipple having a second stiffness that is lower than the first stiffness, the first portion disposed on a first side of a longitudinal plane bisecting the deformable nipple and the second portion disposed on a second side of the plane.
However, Rees teaches an analogous, improved nipple/teat 1 (See abstract) designed with a wall of constant thickness 50 and then on one side of a bisect of the circular wall (See Figure 9) there are strengthening ribs 52 placed to strengthen the wall 50 and reduce the bite force if the teat collapses (see [0046] which refers to [0043-0044]) wherein this construction allows the teat to be flexible while providing resistance to biting and external forces, but also ensures the baby has unimpeded feed (see end of [0009]). Furthermore, the thicker area of the teat/nipple 52 provides a first portion of the nipple having a first stiffness and a second portion of the nipple having a second stiffness (See Annotated Figure 11 below) that is lower than the first stiffness (where the first portion has a higher stiffness than the second portion because thickness is directly correlated with stiffness (see this website which discusses stiffness in relation to thickness: https://www.thefabricator.com/thefabricator/article/metalsmaterials/the-differences-between-stiffness-and-strength-in-metal#:~:text=Stiffness%20of%20a%20component%20is,strain%20at%20very%20small%20strains.&text=Stiffness%20is%20proportional%20to%20the%20cube%20of%20the%20thickness.), the first portion disposed on a first side of a longitudinal plane bisecting the nipple and the second portion disposed on a second side of the plane (See Annotated Figure 11 below).

Regarding claim 15, Embleton in view of Rees discloses the invention of claim 14 above.
Embleton further discloses where deforming the deformable nipple 220 from the second state to the first state includes compressing the deformable nipple 220 (sucking the nipple 220 causes compression) [0093, 0099].
Regarding claim 16, Embleton in view of Rees discloses the invention of claim 15 above.
Embleton further discloses where deforming the deformable nipple 220 from the first state to the second state includes releasing the deformable nipple 220 to permit the deformable nipple 220 to expand ([0093] valve 218-1 is sealed (closed) when sucking, so when baby stops sucking then valve is allowed to open and allow milk in as disclosed in [0092], wherein when not sucked the nipple while inherently expand after having been compressed during sucking (which occurs as seen in [0098])).
Regarding claim 17, Embleton in view of Rees discloses the invention of claim 15 above.
As combined, Embleton in view of Rees further discloses where the deformable nipple 220 includes a reinforcement member 52 (internal ribs 52, see combination of Rees in claim 14 above) and compressing the deformable nipple 220 includes laterally moving a lower side of the deformable nipple 220 towards the reinforcement member 52 (in this construction of Rees the ribs 52 when compressed will meet the inner wall of the opposing wall (see Rees [0043] which provides related description for Figure 11 of Rees according to Rees [0046]), so essentially .
Claim 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Vaserman (US 20090314735 A1).
Regarding claim 9, Embleton discloses a cleft feeding device 200 for breastfeeding (See Figures 5-8) ([0087] breastfeeding device, implicitly capable of being used with a baby with cleft even if it’s not used well), comprising: 
a nipple shield 216 (see Figures 5-8 and [0088]; “breast shield 216”) configured to seal against a human breast (see [0088]); 
a nipple 220 extending from the nipple shield 216 (See Figures 7-8);
a check valve 218-1 (the left indicated check valve 218 indicated in Figure 6 at the intersection of chamber 244 and 248 henceforth 218-1, see [0092-0093], wherein this is a one-way valve which is synonymous with “check valve”), where the check valve 218-1 and nipple 220 cooperate to form a first chamber 244 (infant chamber 244, see Figure 5, and see [0098-0099]) configured to compress with deformation of the nipple 220 ([0099] nipple member 246 of nipple 220 is sucked by a baby the milk with flow through the outlet 260; also see [0098] where it is said that compression pressure is applied by the baby’s mouth) and to expand when released (see [0098] wherein nipple 220 is made of silicone and is thus deformable to be compressed when sucked on and expanded when not sucked on by a baby), and the check valve 218-1 is configured to permit expansion of the first chamber 244 to draw fluid from the human breast into the first chamber 244 ([0093] the one way valve 218-1 is sealed when baby is sucking, so when the chamber 244 is uncompressed (not sucked) and it is thus expanding the valve open thus allowing milk (fluid) into the infant chamber 244 (first chamber 244) through the one way valve 218-1; also nipple 220 is made of silicone [0098] and is thus deformable to be compressed and expanded when sucked on by a baby);

As combined, Embleton does not disclose a biasing member disposed in the nipple, the biasing member configured to bias the check valve and the second check valve away from each other.
However, Embleton does disclose firstly wherein there may be a second one-way (check) valve 218-2 (the right indicated valve 218 in Figure 6 placed at the intersection of 248 and 224, and see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2).
Furthermore, Embleton discloses that the valve 218-1 is closed when the baby is sucking [0093] such that the baby may more easily remove milk from the nipple 246. As such, during this time period the second valve 218-2 is preferably open to allow the applied vacuum to applied to the breast for milk (see [0092] wherein when 218 is closed then the vacuum in chamber 248 should be applied to the breast in the maternal chamber 224), and then this means when the baby is not sucking valve 218-1 is open to thus allow milk to enter the first chamber 244.
As such, Vaserman teaches an analogous nipple 22 for feeding (See Figure 5 and [0056] also see Abstract) with an analogous check (one-way) valve 62 (Figure 5) comprised of valve elements 56 and 58 and a spring 63 wherein the valve opens with negative pressure ([0061] and is closed via the spring 63 when the pressure increases [0062]). Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve 218-2 of Embleton to be constructed of the valve 62 of 
Also thus as combined, Embleton discloses a biasing member 63 (spring 63, see 112f above) in the deformable nipple 220, wherein this biasing member 63 is configured to bias the check valve 218-1 and the second check valve 218-2 away from each other (as seen in Vaserman Figure 5, the biasing member 63 is on the side closer to the milk outlet of the nipple 22 and as such is pushing the valve parts 56/58 away from there, and thus as combined spring 63 is biasing the second check valve 218-2 in a direction away from the check valve 218-1 which is closer to the tip of the nipple 220 in Embleton).
Regarding claim 10, Embleton in view of Vaserman discloses the invention of claim 9 above.
As combined, Embleton (embodiment 200) does not disclose the nipple and the shield are integrally formed, but it should be noted that “assembly 200 is structurally and/or functionally similar to assembly 10 and/or 100” [0087].
As such, embodiment 100 of Embleton teaches that analogous breast shield 116 and nipple member 120 can be integral with each other (see [0086]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shield 216 and nipple 220 to be integral as the construction of embodiment 200 is similar to that of embodiment 100 and Embleton provides this as an alternate design choice.
Regarding claim 20, Embleton in view of Vaserman discloses the invention of claim 9 above.
As combined, Embleton in view of Vaserman discloses wherein the biasing member 63 (spring 63 of Vaserman, see combination of claim 9 above) is interposed between the check .
Claims 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Rees (US 20120074090 A1) in view of Vaserman (US 20090314735 A1).
Regarding claim 7, Embleton in view of Rees discloses the invention of claim 1 above.
As combined, Embleton does not disclose a biasing member disposed in the deformable nipple.
However, Embleton does disclose firstly wherein there may be a second one-way (check) valve 218-2 (the right indicated valve 218 in Figure 6 placed at the intersection of 248 and 224, and see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2).
Furthermore, Embleton discloses that the valve 218-1 is closed when the baby is sucking [0093] such that the baby may more easily remove milk from the nipple 246. As such, during this time period the second valve 218-2 is preferably open to allow the applied vacuum to applied to the breast for milk (see [0092] wherein when 218 is closed then the vacuum in chamber 248 should be applied to the breast in the maternal chamber 224), and then this means when the baby is not sucking valve 218-1 is open to thus allow milk to enter the first chamber 244.
As such, Vaserman teaches an analogous nipple 22 for feeding (See Figure 5 and [0056] also see Abstract) with an analogous check (one-way) valve 62 (Figure 5) comprised of valve elements 56 and 58 and a spring 63 wherein the valve opens with negative pressure ([0061] and is closed via the spring 63 when the pressure increases [0062]). Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Also thus as combined, Embleton discloses a biasing member 63 (spring 63, see 112f above) in the deformable nipple 220.
Regarding claim 8, Embleton in view of Rees in view of Vaserman discloses the invention of claim 7 above.
As combined, Embleton discloses a second check valve 218-2 in the second chamber 248 (right side 218 in Figure 6, see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2, in the second chamber 248).
Regarding claim 18, Embleton in view of Rees discloses the invention of claim 15 above.
As combined, Embleton does not disclose where the deformable nipple includes a biasing member disposed between the check valve and a second check valve and compressing the deformable nipple includes longitudinally moving the second check valve towards the check valve.
However, Embleton does disclose firstly wherein there may be a second one-way (check) valve 218-2 (the right indicated valve 218 in Figure 6 placed at the intersection of 248 and 224, and see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2).
Furthermore, Embleton discloses that the valve 218-1 is closed when the baby is sucking [0093] such that the baby may more easily remove milk from the nipple 246. As such, during this time period the second valve 218-2 is preferably open to allow the applied vacuum to applied to the breast for milk (see [0092] wherein when 218 is closed then the vacuum in 
As such, Vaserman teaches an analogous nipple 22 for feeding (See Figure 5 and [0056] also see Abstract) with an analogous check (one-way) valve 62 (Figure 5) comprised of valve elements 56 and 58 and a spring 63 wherein the valve opens with negative pressure ([0061] and is closed via the spring 63 when the pressure increases [0062]). Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve 218-2 of Embleton to be constructed of the valve 62 of Vaserman as the valve of Vaserman would provide equivalent and predictable function in providing a valve that would open with negative pressure when applied and closed when there is a lack of pressure (Vaserman [0061-0062]) which is the function that Embleton also requires as discussed above for use with its vacuum assist (see Embleton [0092]). 
Also thus as combined, Embleton discloses a biasing member 63 (spring 63, see 112f above) in the deformable nipple 220, wherein this biasing member 63 is between the check valve 218-1 and check valve 218-2 (as seen in Vaserman Figure 5, the biasing member 63 is on the side closer to the milk outlet of the nipple 22 and as such is between the valves 218), and compressing the deformable nipple 220 includes longitudinally moving the second check valve 218-2 towards the check valve 218-1 (when the baby is sucking then the valve 218-1 is closed to make the milk easier to get for the baby (see [0093]); as such then the vacuum in chamber 248 is enabled create a negative pressure (see [0093]), which then as combined, will cause the valve 218-2 (as modified by valve 62 of Vaserman) to move towards the check valve 218-1 (see Vaserman [0061] wherein negative pressure will lift valve element 56 towards the end of the nipple 22/220 which is wherein the check valve 218-1 would be towards as combined).
Regarding claim 19, Embleton in view of Rees discloses the invention of claim 15 above.

However, Embleton does disclose firstly wherein there may be a second one-way (check) valve 218-2 (the right indicated valve 218 in Figure 6 placed at the intersection of 248 and 224, and see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2).
Furthermore, Embleton discloses that the valve 218-1 is closed when the baby is sucking [0093] such that the baby may more easily remove milk from the nipple 246. As such, during this time period the second valve 218-2 is preferably open to allow the applied vacuum to applied to the breast for milk (see [0092] wherein when 218 is closed then the vacuum in chamber 248 should be applied to the breast in the maternal chamber 224), and then this means when the baby is not sucking valve 218-1 is open to thus allow milk to enter the first chamber 244.
As such, Vaserman teaches an analogous nipple 22 for feeding (See Figure 5 and [0056] also see Abstract) with an analogous check (one-way) valve 62 (Figure 5) comprised of valve elements 56 and 58 and a spring 63 wherein the valve opens with negative pressure ([0061] and is closed via the spring 63 when the pressure increases [0062]). Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve 218-2 of Embleton to be constructed of the valve 62 of Vaserman as the valve of Vaserman would provide equivalent and predictable function in providing a valve that would open with negative pressure when applied and closed when there is a lack of pressure (Vaserman [0061-0062]) which is the function that Embleton also requires as discussed above for use with its vacuum assist (see Embleton [0092]). 
Also thus as combined, Embleton discloses a biasing member 63 (spring 63, see 112f above) in the deformable nipple 220, wherein this biasing member 63 is between the check 
As combined, Embleton does not explicitly disclose the nipple is laterally compressed.
However, when a baby is sucking/compressing nipple 220 then it would be obvious to understand that if the nipple 220 is compressed the nipple will be compressed laterally if the baby’s sucking includes the baby’s tongue pushing on the underside of the nipple 220 and pressing the top of the nipple against the palate of the mouth (which is a known form of sucking by baby biology) thereby causing lateral compression of the nipple 220.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that compressing the nipple 220 (Embleton [0098], compression applied by baby) includes the nipple being laterally compressed.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Rees (US 20120074090 A1) in view of Busnel (US 5673806 A) (ALTERNATE).
Regarding claim 7, Embleton discloses the invention of claim 1 above.
As combined, Embleton does not disclose a biasing member (spring) disposed in the nipple.
However, Busnel teaches an analogous nipple 5 (See Figure 1, abstract) comprising a biasing member (spring) 10 disposed in the nipple (See Figure 1) to allow the analogous nipple 5 to have increased stretching when sucked on and return back to the initial position when not sucking (Col. 3 lines 21-26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nipple end 246 of Embleton to have a spring 10 (biasing member) to be disposed within the nipple 220 to allow the analogous nipple 5 to have increased stretching when sucked on and return back to the initial position when not sucking (Busnel Col. 3 lines 21-26).
Regarding claim 8, Embleton in view of Rees in view of Busnel discloses the invention of claim 7 above.
As combined, Embleton discloses a second check valve 218-2 in the second chamber 248 (right side 218 in Figure 6, see [0093] wherein there may be a second valve 218 at this section, henceforth 218-2, in the second chamber 248).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embleton (US 20160256618 A1) in view of Vaserman (US 20090314735 A1) in view of Rees (US 20120074090 A1).
Regarding claim 11, Embleton in view of Vaserman discloses the invention of claim 1 above.
As combined, Embleton does not disclose a reinforcement member extending along a longitudinal axis of the nipple.
However, Rees teaches an analogous, improved nipple/teat 1 (See abstract) designed with a wall of constant thickness 50 and then on one side of a bisect of the circular wall (See Figure 9) there are strengthening ribs 52 placed to strengthen the wall 50 and reduce the bite force if the teat collapses (see [0046] which refers to [0043-0044]) wherein this construction allows the teat to be flexible while providing resistance to biting and external forces, but also ensures the baby has unimpeded feed (see end of [0009]); wherein the ribs 52 are a reinforcement members extending along a longitudinal axis of the nipple (See Annotated Figure 11 above). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nipple end 246 of nipple 220 of Embleton to have the internal ribs 52 (and material properties of the nipple of Rees) as taught by Rees above in order to provide resistance to biting and external forces, and also ensure the baby has unimpeded feed (Rees [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/6/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/7/2021